
	
		II
		110th CONGRESS
		1st Session
		S. 1629
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To request a study by the Federal Communications
		  Commission on the interference caused by broadband Internet transmission over
		  power lines.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Amateur Radio Interference
			 Protection Act of 2007.
		2.FindingsCongress finds the following:
			(1)More than 650,000
			 radio amateurs in the United States are licensed by the Federal Communications
			 Commission.
			(2)Among the basic
			 purposes of the Amateur Radio and Amateur Satellite Services are to provide
			 voluntary, noncommercial radio service, particularly emergency
			 communications.
			(3)Emergency
			 communications services by volunteer amateur radio operators have consistently
			 and reliably been provided before, during, and after floods, hurricanes,
			 tornadoes, forest fires, earthquakes, blizzards, train accidents, chemical
			 spills, terrorist attacks, and other disasters.
			(4)There is a
			 compelling Federal Government interest to promote the deployment of Broadband
			 over Power Line (BPL) systems that deliver energy efficient, secure, and
			 reliable services to underserved areas of the United States.
			(5)It is the policy
			 of the United States to seek mutually beneficial standards established by the
			 Federal Communications Commission that promote the deployment of competitive
			 BPL systems that do not cause harmful interference to public safety services
			 and other licensed radio services.
			3.Comprehensive BPL
			 service study leading to improved rules to prevent interference
			(a)AuthorityNot
			 later than 90 days after the date of enactment of this Act, the Federal
			 Communications Commission shall conduct, and submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives, a report on a study of the
			 interference potential of systems for the transmission of broadband Internet
			 services over power lines (in this Act referred to as BPL
			 service).
			(b)Required
			 Subjects of StudyThe study
			 required by this section shall examine the following:
				(1)The variation of
			 field strength of BPL service signals with distance from overhead power lines,
			 and a technical justification for the use of any particular distance
			 extrapolation factor.
				(2)The depth of
			 adaptive, or notch, filtering for attenuating normally permitted
			 BPL service radiated emission levels that would be necessary and sufficient to
			 protect the reliability of mobile radio communications.
				(3)A technical justification for the
			 permitted, radiated emission levels of BPL signals relative to ambient levels
			 of man-made noise from other sources.
				(4)Options for new or improved rules related
			 to the transmission of BPL service that, if implemented, may prevent harmful
			 interference to public safety and other radio communications systems.
				
